 1    Andrew B. Downs, SBN 111435
      E-mail:andy.downs@bullivant.com
 2    Sarah Bowen, SBN 308633
      E-mail:sarah.bowen@bullivant.com
 3    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 4    San Francisco, CA 94104
      Telephone: 415.352.2700
 5    Facsimile:    415.352.2701
 6    Attorneys for Defendant Mesa Underwriters
      Specialty Insurance Company
 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10                                          FRESNO DIVISION

11

12   WM. BOLTHOUSE FARMS, INC.,                          No. 1:19-cv-01560-LJO-JLT

13                          Plaintiff,                   STIPULATION FOR ENTRY OF
                                                         MASTER PROTECTIVE ORDER; AND
14           vs.                                         ORDER

15   ATKINSON STAFFING, INC.; MESA
     UNDERWRITERS SPECIALTY
16   INSURANCE COMPANY, et al. ,

17                          Defendants.

18
     AND RELATED CROSSCLAIM.
19

20

21           1.         A. PURPOSES AND LIMITATIONS

22          Discovery in this action is likely to involve production of confidential, proprietary, or

23   private information for which special protection from public disclosure and from use for any

24   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

25   stipulate to and petition the Court to enter the following Stipulated Protective Order. The

26   parties acknowledge that this Order does not confer blanket protections on all disclosures or

27   responses to discovery and that the protection it affords from public disclosure and use extends

28   only to the limited information or items that are entitled to confidential treatment under the


                                                    –1–
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 2   that this Stipulated Protective Order does not entitle them to file confidential information under
 3   seal; Civil Local Rule 79-5 Local Rule 141 sets forth the procedures that must be followed and
 4   the standards that will be applied when a party seeks permission from the court to file material
 5   under seal.
 6

 7                   B.      GOOD CAUSE STATEMENT
 8           This action is likely to involve confidential information regarding the plaintiff’s
 9   business, its business plans, competitors and related confidential information. It is also likely to
10   involve confidential information regarding defendant’s business operations, proprietary
11   information regarding terms negotiated with its vendors and similar confidential and proprietary
12   information. In short, there is likely to be information otherwise generally unavailable to the
13   public, or which may be privileged or otherwise protected from disclosure under state or federal
14   statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow of
15   information, to facilitate the prompt resolution of disputes over confidentiality of discovery
16   materials, to adequately protect information the parties are entitled to keep confidential, to
17   ensure that the parties are permitted reasonable necessary uses of such material in preparation
18   for and in the conduct of trial, to address their handling at the end of the litigation, and serve the
19   ends of justice, a protective order for such information is justified in this matter. It is the intent
20   of the parties that information will not be designated as confidential for tactical reasons and
21   that nothing be so designated without a good faith belief that it has been maintained in a
22   confidential, non-public manner, and there is good cause why it should not be part of the public
23   record of this case.
24

25           2.      DEFINITIONS
26
                     2.1     Action: this pending federal law suit.
27
                     2.2     Challenging Party: a Party or Non-Party that challenges
28   the designation of information or items under this Order.

                                                      –2–
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1                     2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 2   how it is generated, stored or maintained) or tangible things that qualify for protection under

 3   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.

 4
                       2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
     support staff).
 5
                       2.5    Designating Party: a Party or Non-Party that designates information or
 6
     items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 7
                       2.6    Disclosure or Discovery Material: all items or information, regardless of
 8   the medium or manner in which it is generated, stored, or maintained (including, among other
 9   things, testimony, transcripts, and tangible things), that are produced or generated in disclosures

10   or responses to discovery in this matter.

11                     2.7    Expert: a person with specialized knowledge or experience in a matter
     pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert
12
     witness or as a consultant in this Action.
13
                       2.8    House Counsel: attorneys who are employees of a party to this Action.
14   House Counsel does not include Outside Counsel of Record or any other outside counsel.
15                     2.9    Non-Party: any natural person, partnership, corporation, association, or
16   other legal entity not named as a Party to this action.
17                     2.10 Outside Counsel of Record: attorneys who are not employees of a party
18   to this Action but are retained to represent or advise a party to this Action and have appeared in
     this Action on behalf of that party or are affiliated with a law firm which has appeared on behalf
19
     of that party, and includes support staff.
20
                       2.11 Party: any party to this Action, including all of its officers, directors,
21
     employees, consultants, retained experts, and Outside Counsel of Record (and their support
22   staffs).
23                     2.12 Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.

25                     2.13 Professional Vendors: persons or entities that provide litigation support
     services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
26
     organizing, storing, or retrieving data in any form or medium) and their employees and
27
     subcontractors.
28
                       2.14 Protected Material: any Disclosure or Discovery Material that is

                                                     –3–
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1   designated as “CONFIDENTIAL.”
 2                  2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 3   from a Producing Party.

 4
            3.      SCOPE
 5
            The protections conferred by this Stipulation and Order cover not only Protected
 6
     Material (as defined above), but also (1) any information copied or extracted from Protected
 7
     Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
 8
     testimony, conversations, or presentations by Parties or their Counsel that might reveal
 9
     Protected Material.
10
            Any use of Protected Material at trial shall be governed by the orders of the trial judge.
11
     This Order does not govern the use of Protected Material at trial.
12

13
            4.      DURATION
14
            Even after final disposition of this litigation, the confidentiality obligations imposed by
15
     this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
16
     order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
17
     claims and defenses in this Action, with or without prejudice; and (2) final judgment herein after
18
     the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
19
     Action, including the time limits for filing any motions or applications for extension of time
20
     pursuant to applicable law.
21

22
            5.      DESIGNATING PROTECTED MATERIAL
23
                    5.1     Exercise of Restraint and Care in Designating Material for Protection.
24
     Each Party or Non-Party that designates information or items for protection under this Order
25
     must take care to limit any such designation to specific material that qualifies under the
26
     appropriate standards. The Designating Party must designate for protection only those parts of
27
     material, documents, items, or oral or written communications that qualify so that other portions
28


                                                    –4–
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1   of the material, documents, items, or communications for which protection is not warranted are
 2   not swept unjustifiably within the ambit of this Order.
 3          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 4   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 5   unnecessarily encumber the case development process or to impose unnecessary expenses and
 6   burdens on other parties) may expose the Designating Party to sanctions.
 7          If it comes to a Designating Party’s attention that information or items that it designated
 8   for protection do not qualify for protection, that Designating Party must promptly notify all
 9   other Parties that it is withdrawing the inapplicable designation.
10                  5.2 Manner and Timing of Designations. Except as otherwise provided in this
11   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
12   ordered, Disclosure or Discovery Material that qualifies for protection under this Order must be
13   clearly so designated before the material is disclosed or produced.
14          Designation in conformity with this Order requires:
15          (a)     for information in documentary form (e.g., paper or electronic documents, but
16   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
17   Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
18   legend”), to each page that contains protected material. If only a portion or portions of the
19   material on a page qualifies for protection, the Producing Party also must clearly identify the
20   protected portion(s) (e.g., by making appropriate markings in the margins).
21          A Party or Non-Party that makes original documents available for inspection need not
22   designate them for protection until after the inspecting Party has indicated which documents it
23   would like copied and produced. During the inspection and before the designation, all of the
24   material made available for inspection shall be deemed “CONFIDENTIAL.” After the
25   inspecting Party has identified the documents it wants copied and produced, the Producing Party
26   must determine which documents, or portions thereof, qualify for protection under this Order.
27   Then, before producing the specified documents, the Producing Party must affix the
28   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a portion or


                                                     –5–
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1   portions of the material on a page qualifies for protection, the Producing Party also must clearly
 2   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
 3          (b)     for testimony given in depositions that the Designating Party identify the
 4   Disclosure or Discovery Material on the record, before the close of the deposition all protected
 5   testimony.
 6          (c)     for information produced in some form other than documentary and for any other
 7   tangible items, that the Producing Party affix in a prominent place on the exterior of the
 8   container or containers in which the information is stored the legend “CONFIDENTIAL.” If
 9   only a portion or portions of the information warrants protection, the Producing Party, to the
10   extent practicable, shall identify the protected portion(s).
11          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
12   designate qualified information or items does not, standing alone, waive the Designating Party’s
13   right to secure protection under this Order for such material. Upon timely correction of a
14   designation, the Receiving Party must make reasonable efforts to assure that the material is
15   treated in accordance with the provisions of this Order.
16

17           6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
18          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
19   confidentiality at any time that is consistent with the Court’s Scheduling Order.
20          6.2     Meet and Confer.         The Challenging Party shall initiate the dispute resolution
21   process under Local Rule 37.1 et seq.
22          6.3     The burden of persuasion in any such challenge proceeding shall be on the
23   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
24   harass or impose unnecessary expenses and burdens on other parties) may expose the
25   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
26   confidentiality designation, all parties shall continue to afford the material in question the level
27   of protection to which it is entitled under the Producing Party’s designation until the Court rules
28   on the challenge.


                                                     –6–
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1

 2          7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 3          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed
 4   or produced by another Party or by a Non-Party in connection with this Action only for
 5   prosecuting, defending, or attempting to settle this Action. Such Protected Material may be
 6   disclosed only to the categories of persons and under the conditions described in this Order.
 7   When the Action has been terminated, a Receiving Party must comply with the provisions of
 8   section 13 below (FINAL DISPOSITION).
 9          Protected Material must be stored and maintained by a Receiving Party at a location and
10   in a secure manner that ensures that access is limited to the persons authorized under this Order.
11          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
13   disclose any information or item designated “CONFIDENTIAL” only to:
14          (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well as
15   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
16   information for this Action;
17          (b)     the officers, directors, and employees (including House Counsel) of the
18   Receiving Party to whom disclosure is reasonably necessary for this Action;
19          (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is
20   reasonably necessary for this Action and who have signed the “Acknowledgment and
21   Agreement to Be Bound” (Exhibit A);
22          (d)     the court and its personnel;
23          (e)     court reporters and their staff;
24          (f)     professional jury or trial consultants, mock jurors, and Professional Vendors to
25   whom disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27          (g)     the author or recipient of a document containing the information or a custodian or
28   other person who otherwise possessed or knew the information;


                                                       –7–
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1          (h)     during their depositions, witnesses ,and attorneys for witnesses, in the Action to
 2   whom disclosure is reasonably necessary provided: (1) the deposing party requests that the
 3   witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted to keep
 4   any confidential information unless they sign the “Acknowledgment and Agreement to Be
 5   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.
 6   Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected
 7   Material may be separately bound by the court reporter and may not be disclosed to anyone
 8   except as permitted under this Stipulated Protective Order; and
 9          (i)     any mediator or settlement officer, and their supporting personnel, mutually
10   agreed upon by any of the parties engaged in settlement discussions.
11

12          8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
13   OTHER LITIGATION
14          If a Party is served with a subpoena or a court order issued in other litigation that
15   compels disclosure of any information or items designated in this Action as
16   “CONFIDENTIAL,” that Party must:
17          (a)     promptly notify in writing the Designating Party. Such notification shall include
18   a copy of the subpoena or court order;
19          (b)     promptly notify in writing the party who caused the subpoena or order to issue in
20   the other litigation that some or all of the material covered by the subpoena or order is subject to
21   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
22   and
23          (c)     cooperate with respect to all reasonable procedures sought to be pursued by the
24   Designating Party whose Protected Material may be affected.
25          If the Designating Party timely seeks a protective order, the Party served with the
26   subpoena or court order shall not produce any information designated in this action as
27   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
28   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party


                                                    –8–
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1   shall bear the burden and expense of seeking protection in that court of its confidential material
 2   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
 3   Party in this Action to disobey a lawful directive from another court.
 4

 5            9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 6   IN THIS LITIGATION
 7            (a)   The terms of this Order are applicable to information produced by a Non-Party in
 8   this Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties
 9   in connection with this litigation is protected by the remedies and relief provided by this Order.
10   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
11   additional protections.
12            (b)   In the event that a Party is required, by a valid discovery request, to produce a
13   Non-Party’s confidential information in its possession, and the Party is subject to an agreement
14   with the Non-Party not to produce the Non-Party’s confidential information, then the Party
15   shall:
16                  (1)        promptly notify in writing the Requesting Party and the Non-Party that
17   some or all of the information requested is subject to a confidentiality agreement with a Non-
18   Party;
19                  (2)        promptly provide the Non-Party with a copy of the Stipulated Protective
20   Order in this Action, the relevant discovery request(s), and a reasonably specific description of
21   the information requested; and
22                  (3)        make the information requested available for inspection by the Non-
23   Party, if requested.
24            (c)   If the Non-Party fails to seek a protective order from this court within 14 days of
25   receiving the notice and accompanying information, the Receiving Party may produce the Non-
26   Party’s confidential information responsive to the discovery request. If the Non-Party timely
27   seeks a protective order, the Receiving Party shall not produce any information in its possession
28   or control that is subject to the confidentiality agreement with the Non-Party before a


                                                      –9–
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
 2   burden and expense of seeking protection in this court of its Protected Material.
 3

 4          10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 6   Material to any person or in any circumstance not authorized under this Stipulated Protective
 7   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
 8   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 9   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
10   made of all the terms of this Order, and (d) request such person or persons to execute the
11   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
12

13          11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14   PROTECTED MATERIAL
15          When a Producing Party gives notice to Receiving Parties that certain inadvertently
16   produced material is subject to a claim of privilege or other protection, the obligations of the
17   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
18   provision is not intended to modify whatever procedure may be established in an e-discovery
19   order that provides for production without prior privilege review. Pursuant to Federal Rule of
20   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of
21   a communication or information covered by the attorney-client privilege or work product
22   protection, the parties may incorporate their agreement in the stipulated protective order
23   submitted to the court.
24

25          12.     MISCELLANEOUS
26          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
27   seek its modification by the Court in the future.
28


                                                    – 10 –
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
 2   Order no Party waives any right it otherwise would have to object to disclosing or producing
 3   any information or item on any ground not addressed in this Stipulated Protective Order.
 4   Similarly, no Party waives any right to object on any ground to use in evidence of any of the
 5   material covered by this Protective Order.
 6          12.3    Filing Protected Material. A Party that seeks to file under seal any Protected
 7   Material must comply with Civil Local Rule 79-5 Local Rule 141. Protected Material may only
 8   be filed under seal pursuant to a court order authorizing the sealing of the specific Protected
 9   Material at issue. If a Party's request to file Protected Material under seal is denied by the court,
10   then the Receiving Party may file the information in the public record unless otherwise
11   instructed by the court.
12

13          13.     FINAL DISPOSITION
14          After the final disposition of this Action, as defined in paragraph 4, within 60 days of a
15   written request by the Designating Party, each Receiving Party must return all Protected
16   Material to the Producing Party or destroy such material. As used in this subdivision, “all
17   Protected Material” includes all copies, abstracts, compilations, summaries, and any other
18   format reproducing or capturing any of the Protected Material. Whether the Protected Material
19   is returned or destroyed, the Receiving Party must submit a written certification to the
20   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day
21   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was
22   returned or destroyed and (2)affirms that the Receiving Party has not retained any copies,
23   abstracts, compilations, summaries or any other format reproducing or capturing any of the
24   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival
25   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
26   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
27   consultant and expert work product, even if such materials contain Protected Material. Any such
28


                                                     – 11 –
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1   archival copies that contain or constitute Protected Material remain subject to this Protective
 2   Order as set forth in Section 4 (DURATION).
 3

 4          14.     Any violation of this Order may be punished by any and all appropriate measures
 5   including, without limitation, contempt proceedings and/or monetary sanctions.
 6

 7          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8

 9   DATED: January 23, 2020
10                                                 BULLIVANT HOUSER BAILEY PC
11

12                                                 By /s/ Andrew B. Downs
                                                      Andrew B. Downs
13                                                    Sarah Bowen
14                                                 Attorneys for Defendant Mesa Underwriters
                                                   Specialty Insurance Company
15

16   DATED: January 24, 2020
17                                                 WM. BOLTHOUSE FARMS, INC.
18

19                                                 By /s/ Dennis P. Gallagher* (ABD auth 1/21/20)
                                                      Dennis P. Gallagher
20
                                                   Attorneys for Plaintiff Wm. Bolthouse Farms, Inc.
21

22   DATED: January 24, 2020
23                                                 COOPER, WHITE & COOPER LLP
24

25                                                 By /s/ Edward L. Seidel* (ABD auth 1/23/20)
                                                      Edward L. Seidel
26
                                                   Attorneys for Defendant Atkinson Staffing, Inc.
27
28


                                                   – 12 –
     STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                           JLT
 1                                                           ORDER
 2            Except as modified by the Court in paragraphs 1.A. and 12.31, the Court ORDERS:
 3            1.      The stipulated protective order is GRANTED as modified.
 4

 5   IT IS SO ORDERED.
 6         Dated:    January 24, 2020                                   /s/ Jennifer L. Thurston
 7                                                             UNITED STATES MAGISTRATE JUDGE

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
28    Counsel are reminded of their obligation to familiarize themselves with and comply with the Local Rules of this
     Court.

                                                           – 13 –
         STIPULATION FOR ENTRY OF MASTER PROTECTIVE ORDER; AND ORDER: NO. 1:19-CV-01560-LJO-
                                               JLT
